SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of (I.R.S. Employer Identification Number) Incorporation or Organization) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (416)884-8807 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss. 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).oYes þNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 27,277,766 Common Shares-$0.0002 Par Value asofNovember 12, 2010 PART I - FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheet as of September 30, 2010 (Unaudited) andConsolidated Balance Sheet as of December 31, 2009 3 Unaudited Consolidated Statements of Operations for the three and ninemonths ended September 30,2010 and 2009 and for the period from March 28, 1995 (Inception) to September 30, 2010 4 Unaudited Consolidated Statements of Cash Flows for the Nine months ended September 30, 2010 and2009 and for the period from March 28, 1995 (Inception) to September 30, 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item2.
